Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (USPN 8,713,716) in view of Krueger1 (USPN 8,713,716) in further view of Podboy (US 2017/0196293).
Regarding Claim 1, Krueger discloses a helmet for protecting the head of a user (Col. 1, lines 14-24, “helmet”) a first plurality of protrusions (128, Figure 13) is not aligned with the second plurality of protrusions (128, Figure 13); a cavity formed between the inner and outer surfaces (Figure 13); and a liner section (224) located between the first and second plurality of protrusions (Figure 13). Krueger does not specifically disclose an outer shell having an inner surface that includes a first plurality of protrusions; an inner shell  having padding that contacts the head, wherein the inner shell includes an outer surface having a second plurality of protrusions. However, Krueger1 discloses a helmet (Figure 15) for protecting the head of a user, comprising: an outer shell (308) having an inner surface that includes a first plurality of protrusions (306); an inner shell (302) having padding that contacts the head (Figure 15), wherein the inner shell includes an outer surface having a second plurality of protrusions (304). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the padding construction of Krueger, to be used as a helmet with an inner and outer shell, as taught by Krueger1, in order to provide energy dissipation abilities/ shock absorption on a user’s head during a high impact sport. Krueger does not specifically disclose a plurality of liner sections; wherein a liner section is connected to an adjacent liner section by a connector element that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein an impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head; wherein each connector element includes an interior channel having a constant or variable inner diameter along its length and sized to reduce the flow of fluid from a liner section to an adjacent liner section.  However, Podboy discloses a plurality of liner sections (16, Figure 3A); wherein a liner section is connected to an adjacent liner section by a connector element (30, Figure 3A) that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein an impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head (Para. 39-41); wherein each connector element includes an interior channel having a constant or variable inner diameter along its length to reduce the flow of fluid from a liner section to an adjacent liner section (Para. 15, 34, 39-42 & 47, opening & closing, “wide range of shapes and sizes”, “various types”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Krueger-Krueger1, to include a plurality of liner section which are in fluid communication, as taught by Podboy, in order to properly absorb and dissipate an impact force. 
Regarding Claim 2, the combination of Krueger, Krueger1 and Podboy disclose the protrusions have a semi-spherical shape (Krueger1, Figure 13).  
Regarding Claim 3, the combination of Krueger, Krueger1 and Podboy disclose the fluid is air, oil or a jell (Krueger, Col. 4, line 55 – Col. 5, line 5).  
Regarding Claim 5, Krueger discloses a helmet for protecting the head of a user (Col. 1, lines 14-24, “helmet”) a first plurality of protrusions (128, Figure 13) is not aligned with the second plurality of protrusions (128, Figure 13); a cavity formed between the inner and outer surfaces (Figure 13); and a liner section (224) located between the first and second plurality of protrusions (Figure 13). Krueger does not specifically disclose an outer shell having an inner surface that includes a first plurality of protrusions; an inner shell  having padding that contacts the head, wherein the inner shell includes an outer surface having a second plurality of protrusions. However, Krueger1 discloses a helmet (Figure 15) for protecting the head of a user, comprising: an outer shell (308) having an inner surface that includes a first plurality of protrusions (306); an inner shell (302) having padding that contacts the head (Figure 15), wherein the inner shell includes an outer surface having a second plurality of protrusions (304). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the padding construction of Krueger, to be used as a helmet with an inner and outer shell, as taught by Krueger1, in order to provide energy dissipation abilities/ shock absorption on a user’s head during a high impact sport.  Krueger does not specifically disclose a plurality of liner sections located between the first and second plurality of protrusions, wherein a liner section is connected to an adjacent liner section by a connector element that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein a normal component of an oblique impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head wherein a shear component of the impact force causes relative rotation of the outer and inner shells to cause straightening and elongation of at least one liner section to dampen the force transferred to the head due to the shear component. However, Podboy discloses a plurality of liner sections (16, Figure 3A), wherein a liner section is connected to an adjacent liner section by a connector element (30, Figure 3A) that enables fluid communication between the liner sections wherein the liner sections are filled with a fluid and wherein a normal component of an oblique impact force on the outer shell causes the head to impact the padding with a reaction force that compresses the cavity wherein compression of the cavity compresses at least one liner and pushes fluid from the liner and subsequently through at least one connector element to increase fluid friction and reduce a velocity of the fluid and an amount of force transferred to the head (Para. 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liner of Krueger-Krueger1, to include a plurality of liner section which are in fluid communication, as taught by Podboy, in order to properly absorb and dissipate an impact force. As modified, the combination of Krueger, Krueger1 and Podboy disclose a shear component of the impact force causes relative rotation of the outer and inner shells to cause straightening and elongation of at least one liner section to dampen the force transferred to the head due to the shear component (Krueger, Figures 13 & 15, Col. 4, line 8-Col. 5, line 5, Podboy, Para. 39-41).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732